By the Court, Sanderson, J.:
The two years mentioned in the two hundred and fourth section of the Practice Act, which relates to judgment liens, commence to run from the docketing of the judgment, unless execution is stayed by an order of the Court pending a motion for a new trial or by an appeal with a stay bond. The time during which execution is thus stayed constitutes no part of the two years, but is to be omitted from the computation. Any period of time, however, which may transpire between the docketing of the judgment and the stay of proceedings, is to be included in the computation. A stay of proceedings, either by an order of the Court pending a motion for a new trial or by an appeal with a stay bond, merely suspends the running of the statutory time. But it does not postpone the commencement of the statutory limitation until after the stay has ceased, as contended by counsel for respondent.
There is nothing in the case of Dewey v. Latson, 6 Cal. 130, or of Englund v. Lewis, 25 Cal. 337, opposed to this conclusion. On the contrary, the only point decided in Dewey v. Latson was, that an appeal with a stay bond suspended the running of the statute for the time being, and until the return of the case from the appellate Court. The question presented by the record in this case was not made in that, nor considered by the Court. In Englund v. Lewis nothing new was decided, so far as the present point is concerned. The rule in Dewey v. Latson was followed upon the ground of stare decisis, without any discussion upon its merits. We do not consider that there is anything in the opinion of the Court in,either case which gives countenance to the construction put upon them by counsel for the respondent. The facts and reasoning are opposed throughout to such a conclusion. It is possible that the language employed might have been more exact, but whether so or not, it is a universal rule of construction in such cases that the general language of the Court is to be understood as limited by the conditions to which it is addressed.
Upon the facts, as found by the Court below, the plaintiff *398was entitled to a judgment. The judgment therefore is reversed, and the cause remanded for further proceedings.